Citation Nr: 1144536	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of an incision and drainage scar status post excision of a pyogenic granuloma of the right (major) fifth finger, prior to February 17, 2011, and to a rating in excess of 10 percent subsequently.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel




INTRODUCTION

The Veteran had active service from June 1982 to November 1982 and from January 2005 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

The issue on appeal was previously before the Board in February 2011 when it was remanded for additional evidentiary development.  The claim is now ready to be adjudicated.  

During the pendency of this appeal the RO granted a 10 percent rating for the Veteran's pyogenic granuloma of the right hand.  As the 10 percent rating was not a full grant of benefits, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal for an extraschedular evaluation in excess of 20 percent for residuals of the Veteran's incision and drainage scar, status post excision of a pyogenic granuloma of the right (major) fifth finger, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  At the time of a VA examination conducted in 2006, the Veteran's scar, post excision of a pyogenic granuloma of the right fifth finger, was tender, but at the time of VA examination in 2011, the scar was not tender 

2.  At the time of a VA examination conducted in 2006, the Veteran's scar, post excision of a pyogenic granuloma of the right fifth finger, was stable, although it had been unstable at the time of the Veteran's service discharge.  
3.  On VA examination in 2011, residuals of a pyogenic granuloma of the right fifth finger, post excision of a pyogenic granuloma, were decreased strength, numbness, weakness and mild functional limitation.  


CONCLUSIONS OF LAW

1.  The criteria for a separate, compensable, 10 percent rating for a tender incision and drainage scar status post excision of a pyogenic granuloma, right fifth finger, are met prior to February 17, 2011, but not after that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.68, 4.118, Diagnostic Code 7802 (2011). 

2.  The criteria for a separate, compensable, 10 percent rating for an unstable incision and drainage scar, status post excision of a pyogenic granuloma, right fifth finger, prior to June 13, 2006, have been met, but are not met after June 13, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.68, 4.118, Diagnostic Code 7802 (2011). 

3.  The criteria for a separate, compensable, initial 10 percent rating, for the Veteran's neurologic residuals of excision, pyogenic granuloma, right fifth finger, are met prior to February 17, 2011, and throughout the pendency of the appeal, but the criteria for a higher evaluation are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.124a, Diagnostic Code 8516 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

With regard to the claim for an initial increased rating, as the June 2006 rating decision on appeal granted service connection for the Veteran's a pyogenic granuloma of the right fifth finger, the claim is now substantiated.  Thus, the filing of a notice of disagreement as to the initial evaluation assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008); see 73 Fed. Reg. 23353-56 (April 30, 2008).  
The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  The record contains the Veteran's service treatment records, VA medical records, and Veteran's contentions.  The Board was also afforded several VA examinations in connection with his claim.  The VA reports obtained in this case are more than adequate, as they consider all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results.  Additionally, the reports provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's disability.  

Thus, the Board finds that the medical evidence of record is adequate to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The VCAA requires that the duty to notify and assist is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Pertinent Law and Regulations

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  On appeals from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).

The evaluation of the same "disability" or the same "manifestations" of a disability under various diagnoses constitutes "pyramiding" and is prohibited.  38 C.F.R. § 4.14.  When a veteran has separate and distinct manifestations attributable to the same injury, however, he should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

However, in this regard, 38 C.F.R. § 4.68 provides that "[t]he combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed."  Since the schedular criteria provide for a maximum 20 percent disability for the amputation of a major little (fifth) digit with metacarpal resection, under 38 C.F.R. § 4.71a, DC 5156, an evaluation in excess of 20 percent for the veteran's right little finger may not be granted under any Diagnostic Code or regulation, even if the veteran obtains or submits medical evidence establishing that he meets the criteria for separate, compensable ratings which would separately exceed the schedular rating for amputation of the finger.  38 C.F.R. § 4.68. 

Analysis 

The Veteran's pyogenic granuloma of the right fifth finger has been rated under several different Diagnostic Codes.  The Veteran's disability was initially rated pursuant to Diagnostic Codes 7819-7802, beginning January 30, 2006.  The August 2011 rating decision granted the Veteran a 10 percent disability rating pursuant to Diagnostic Codes 7819-8516, effective February 17, 2011.  The Board will evaluate the Veteran's disability under the different Diagnostic Codes for the entire period to determine the highest compensable rating for the Veteran.  

The Board notes that when an unlisted condition is encountered, it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27.  Thus, the Diagnostic Code 7899 was derived because "7"and "8" are the first two digits of the rating schedule concerning ratings for the skin.

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial, do not cause limited motion, and cover area of 144 inches (929 sq. cm). A superficial scar, as defined in Note 2, is one not associated with underlying soft tissue damage.  

Scars in widely separated areas, as on 2 or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  See Note 1, 38 C.F.R. § 4.118, Diagnostic Code 7802. 


1.  Evaluation of unstable scar

Under Diagnostic Code 7803, a 10 percent rating is warranted for a scar that is superficial and unstable.  An unstable scar is defined at Note 1 as one where, for any reason, there is frequent loss of covering over the scar.  A superficial scar is defined in Note (2) as one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  A superficial scar is again defined in Note (1) as one not associated with underlying soft tissue damage.  Under Diagnostic Code 7805, a scar may also be rated based upon limitation of function of the part affected. 

By way of history, the Veteran sustained a cut on his right fifth finger while putting up a razor wire and incurred profuse bleeding.  In May 2005, the Veteran was evaluated at Pensacola Hospital and right fifth finger pyogenic granuloma was diagnosed.  A shave biopsy of the area was conducted and the affected area healed, after continuing to re-open and bleed for several months, but with persistent numbness and tingling.  The Veteran is right-hand dominant.  

The Veteran was afforded a VA examination June 13, 2006.  The Veteran reported that occasionally his finger would feel numb and he experienced pain while typing.  The Veteran reported that his finger had not bled for about one year prior to his examination.  The examiner noted a 4mm by 2mm by 2mm raised, tender, hard papule on the right little finger at the crease of the distal interphalangeal joint.  The examiner also noted that the Veteran had full range of motion in the distal joint and was able to move all of his fingers.  

The evidence establishes that the site of injury on the right fifth finger was unstable, at least for some period of time after the final medical revision of the injury site.  However, by the time of the June 13, 2006 VA examination, the scar at the site was stable.  The medical evidence does not establish when the scar site became stable.  

The Veteran reported that the scar has been stable for some time, which the Veteran reported as a year.  However, the medical evidence suggests that the site remained unstable after May 2005, a year prior to the examination.  Because the Veteran provided a credible history of instability of the scar at the time of the June 2006 VA examination, but there is no medical evidence as to when the scar became stable, the Board finds that, resolving reasonable doubt in the Veteran's favor, a 10 percent initial evaluation for an unstable scar may be assigned prior to June 13, 2006, but not after that date.

2.  Evaluation for tender scar

The Veteran was afforded a VA examination on February 17, 2011.  The examiner had the opportunity to review the Veteran's case file.  The examiner noted decreased strength, weakness, numbness and tingling of the Veteran's right fifth finger.  The examiner noted a mild functional limitation due to sensory radiculopathy.  The Veteran's scar was reported to be stable with a one centimeter linear scar barely visible.  The scar was not tender; there was no limitation of motion and no functional limitation due to the scar.    

At the time of the June 2006 VA examination, the Veteran's scar was stable, but tender.  At the time of the 2011 VA examination, the scar remained stable and was not tender.  Therefore, a compensable rating for a painful scar is warranted at the time of the 2006 VA examination, but not at the time of the 2011 examination.  

The VA clinical records obtained from 2006 through 2011 do not reflect when tenderness of the right fifth finger disappeared.  Since the evidence of record does not establish when the improvement occurred, resolving doubt in the Veteran's favor, the compensable evaluation for the tender scar is assigned up to the date of the February 17, 2011 VA examination, but a compensable evaluation for a tender scar is not warranted after that date.  

3.  Evaluation of neurologic residuals

With regard to the rating under Diagnostic Code 8516 for paralysis, Diagnostic Code 8516 provides ratings for paralysis of the ulnar nerve.  Diagnostic Code 8516 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  

Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side. 

The Board has determined that the Veteran meets the criteria for a separate, compensable, 10 percent initial rating, pursuant to Diagnostic Code 8516, throughout the pendency of the appeal.  The June 2006 VA examination noted numbness and pain of the Veteran's fifth digit and the February 2011 examination noted decreased strength, weakness, numbness and tingling of the Veteran's right fifth finger.  

With regard to whether a rating in excess of 10 percent is warranted, there is no evidence of moderate or severe incomplete paralysis of the Veteran's hand.  There was no muscle atrophy, normal muscle tone, and the joints were not affected.  The VA examiners found that the Veteran's disability impacted only some of his activities of daily living, with no effect on activities such as eating, bathing, and dressing.  To the extent that his fifth finger disabilities caused moderate effect on recreation, chores and exercise activities, such is deemed to be contemplated by the 10 percent schedular rating.

The Board also considered whether a higher evaluation is warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9-98.  A higher evaluation is not warranted based on application of DeLuca as both VA examinations noted full range of motion before and after repetitive movement and no weakness, fatigability, or incoordination.  The Board notes that the Veteran has experienced pain, however, this has been taken into account in the Veteran's 10 percent rating.  
Therefore, a 10 percent rating for neurologic residuals is warranted throughout the pendency of the appeal, as it is not shown that there was an increase or decrease in neurologic symptoms at any time.  However, the preponderance of the evidence is against an evaluation in excess of 10 percent at any time during the appeal period.  An evaluation in excess of 10 percent from February 17, 2011, is denied.  

Amputation Rule

The amputation rule provides that a schedular rating in excess of 20 percent may not be assigned for disability of the major fifth finger, since amputation of the major fifth finger warrants a 20 percent schedular evaluation.  In this case, the separate, compensable, 10 percent initial rating for an unstable scar, the separate, compensable, 10 percent initial rating for a tender scar, and a separate, compensable, initial 10 percent rating for neurologic residuals, right (major) fifth finger, status post excision, pyogenic granuloma, overlap only for that period of the pendency of the appeal prior to June 13, 2006.  

The maximum rating which may be assigned at any time on a schedular basis is a 20 percent rating.  Since that is, by law, the maximum schedular evaluation which may be assigned at any time during the pendency of this appeal, the Board need not consider whether the evidence supports a higher rating.  

However, the Board notes that the Veteran has contended that he was unable to work while the scar was healing and becoming stable.  It appears that the Veteran contends that he is entitled to an extraschedular rating while the scar remained unstable.  As the Board may not assign an extraschedular evaluation in the first instance, this aspect of the claim is addressed in the Remand appended to this decision.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 



ORDER

A separate, compensable, 10 percent initial rating for an unstable scar, right (major) fifth finger, status post excision, pyogenic granuloma, is granted, prior to June 13, 2006, but not after that date, subject to law and regulations governing the effective date of an award of monetary compensation.  

A separate, compensable, 10 percent initial rating for a tender scar, right (major) fifth finger, status post excision, pyogenic granuloma, is granted prior to February 17, 2011, but not after that date, subject to law and regulations governing the effective date of an award of monetary compensation.  

A separate, compensable, initial 10 percent rating for neurologic residuals, right (major) fifth finger, status post excision, pyogenic granuloma, is granted prior to February 17, 2011, subject law and regulations governing the effective date of an award of monetary compensation.  

An initial rating in excess of 10 percent from February 17, 2011, for neurologic residuals, right fifth finger, status post excision, pyogenic granuloma, is denied.
 

REMAND 

The Veteran contends that he was unable to work for a period of time after excision of the pyogenic granuloma because the area continued to break open.  This evidence indicates that the Veteran's pyogenic granuloma caused him to be unemployable, at least for a brief period of time after his service separation.  It does not appear that this contention was considered, or that evidence as to the period of unemployability was developed.  See 38 C.F.R. §§ 3.321, 3.341, 4.16.  

As such, the Board finds that referral for extraschedular consideration is warranted in this matter.  See 38 C.F.R. § 3.321 (b)(1) (2011).  On remand, the claim should be referred to the Director, Compensation and Pension Services, for consideration of an extraschedular disability rating in excess of the rating allowed by the amputation rule.  Accordingly, the case is REMANDED for the following action: 

1.  Ask the Veteran to provide employment information following his service discharge, including his earning records from the Social Security Administration.  

2.  After the Veteran has been afforded an opportunity to provide evidence to substantiate his claim that his little finger disability affected his employment/employability, refer the Veteran's claim to the Director, Compensation and Pension Services, for consideration of an extraschedular disability rating in excess of that allowed under the amputation rule.  

3.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  The record should then be returned to the Board for further appellate review, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 


____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


